Exhibit 99.1 Contact:D. Michael Jones, CEOCEO Mark J. grescovich, President Lloyd W. Baker, CFO (509) 527-3636 News Release BANNER CORPORATION ANNOUNCES ADDITIONAL EXERCISE OF UNDERWRITERS’ OVER-ALLOTMENT OPTION IN CONNECTION WITH COMMON STOCK OFFERING Walla Walla, Washington (July 2, 2010) – Banner Corporation (NASDAQ GSM: BANR) (the “Company”), the parent company of Banner Bank and Islanders Bank, today announced that the underwriters of the Company’s recent public offering of common stock have exercised their over-allotment option for an additional 7,139,000 shares, at a price to the public of $2.00 per share.Together with the 78,500,000 shares the Company issued on June 30, 2010 (including 3,500,000 shares issued pursuant to the underwriters’ initial exercise of their over-allotment option), the Company has issued a total of 85,639,000 shares in the offering, resulting in estimated net proceeds, after deducting underwriting discounts and commissions and estimated offering expenses, of approximately $162.0 million.The Company and the underwriters have agreed that there will be no further exercise of the over-allotment option.In total, the underwriters purchased 10,639,000 shares of the 11,250,000 shares available under the over-allotment option. D. A.
